Citation Nr: 1509869	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-08 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a left shoulder disability, and if so, entitlement to that benefit.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine, status-post thermal annuloplasty L4-L5, L5-S1 (low back disability)


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977, January 1985 to April 1985, and October 2001 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the benefits sought on appeal.  Jurisdiction of the Veteran's claims file has been subsequently transferred to the RO in Lincoln, Nebraska.  

In October 2013, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issue of entitlement to an increased rating for the Veteran's low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1978 decision, the Board denied the Veteran's claim of entitlement to service connection for a left shoulder disability.

2.  Evidence received since the September 1978 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a left shoulder disability.  

3.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current right and left shoulder disabilities are related to his military service.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1978 Board decision in relation to the Veteran's claim for entitlement to service connection for a left shoulder disability is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  Resolving doubt in favor of the Veteran, the criteria for service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

3.  Resolving doubt in favor of the Veteran, the criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a left shoulder disability.   

Service connection for a left shoulder disability was denied in a September 1977 rating decision.  The basis for the denial was that there was no evidence showing a current left shoulder disability related to his military service.  The Veteran appealed this denial.  In a September 1978 decision, the Board denied entitlement to service connection for a left shoulder disability.  

Since the September 1978 Board decision, the Veteran submitted statements, dated in November 2013 and December 2013, from his treating physicians-both of whom linked the Veteran's current left shoulder disability to his service.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a left shoulder disability.  See 38 C.F.R. § 3.156(a).

Service Connection

The Veteran contends that he currently experiences bilateral shoulder disabilities attributable to his in-service duties and injuries-including falling off a horse, falling out of chair, repelling, and parachute jumps.  For the reasons explained below, the Board finds the positive and negative evidence to be in relative equipoise and service connection is warranted for the claimed bilateral shoulder disabilities.

First, the Board finds that there is no question that the Veteran experiences bilateral shoulder disabilities as he is currently diagnosed as having osteoarthritis of the left AC joint and rotator cuff tendonitis of the right shoulder.  Thus, the question that remains before the Board is whether the Veteran's current bilateral shoulder disabilities were caused or worsened by his military service.

The January 2013 VA examiner provided negative nexus opinions with respect to the Veteran's right and left shoulder disabilities, but his private physicians provided positive opinions, dated in November 2013 and December 2013.  Both the Veteran's treating physicians and the VA examiner are competent and credible with respect to their opinions, and these opinions are supported by a detailed rationale and the evidence of record.  As such, the Board assigns both the positive and negative opinions equal weight. 

As the positive and negative evidence is in relative equipoise, all reasonable doubt is resolved in the Veteran's favor and service connection for bilateral disabilities is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received the claim to reopen service connection for a left shoulder disability is reopened.

Service connection for a left shoulder disability is granted.

Service connection for right shoulder disability is granted.


REMAND

The Board finds that further evidentiary development is necessary prior to final adjudication on the Veteran's increased rating claim for his low back disability.

A review of the record shows that the Veteran's most recent VA examination of the spine was performed in April 2012.  During his October 2013 hearing, he specifically reported increased back problems since the 2012 examination.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA or private treatment records related to the Veteran's low back disability and bilateral lower extremity problems.  

2.  After obtaining any available records noted above, the AOJ should then schedule the Veteran for a physical examination to determine the current severity of his lumbar spine disability.  The Veteran's VA claims folder, including any pertinent evidence in Virtual VA, and a copy of this Remand should be made available to, and should be reviewed by the examiner.  

The examiner should specifically identify (1) range of motion of the Veteran's lumbar spine, including motion accompanied by pain, in degrees; and (2) functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.  If the Veteran's lumbar spine is ankylosed, this should be made clear.

A report should be prepared and associated with the Veteran's VA claims folder.  The AOJ should ensure that all information required for rating purposes is provided by the VA examiner prior to returning the case to the Board.  

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should review the record and adjudicate the Veteran's increased rating claim for degenerative disc disease of the lumbar spine.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


